 1

 2

 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                        EASTERN DISTRICT OF CALIFORNIA
11
      BRYON DITTMAN, an individual               Case No. 2:17-cv-01851- MCE-CKD
12    on behalf of himself and others
      similarly situated                         ORDER ON JOINT STIPULATION
13
                        Plaintiffs,              RE CONTINUANCE OF EXPERT
14                                               DISCOVERY DEADLINES
      v.
15
      MEDICAL SOLUTIONS, L.L.C.;                 HON. MORRISON C. ENGLAND, JR.
16    and DOES 1 to 10 inclusive.
17
18
                        Defendants.

19
20
21
22           Pursuant to the Joint Stipulation re Continuance of Expert Discovery
23   Deadlines and good cause appearing, IT IS HEREBY ORDERED THAT:
24           The Initial Expert Designation and Report deadline shall be continued from
25   November 5, 2018 to the earlier of October 5, 2019 or 60 days after the deadline to
26   opt-out / opt-in of the Rule 23 classes and/or opt-in to the conditionally certified
27   collective, if any such class or collective is certified;
28

           ORDER ON JOINT STIPULATION RE CONTINUANCE OF EXPERT DISCOVERY DEADLINES; Case
                                      No. 2:17-cv-01851- MCE-CKD
 1          The Rebuttal Expert Designation and Report deadline shall be continued from
 2   December 5, 2018 to the earlier of November 6, 2019 or 90 days after the deadline
 3   to opt-out / opt-in of the Rule 23 classes and/or opt-in to the conditionally certified
 4   collective, if any such class or collective is certified; and
 5          The Expert Discovery Cut-off shall be continued from March 5, 2019 to the
 6   earlier of January 6, 2020 or 150 days after the deadline to opt-out / opt-in of the
 7   Rule 23 classes and/or opt-in to the conditionally certified collective, if any such class
 8   or collective is certified.
 9          IT IS SO ORDERED.
10   Dated: October 17, 2018
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
      ORDER ON JOINT STIPULATION RE CONTINUANCE OF EXPERT DISCOVERY DEADLINES; Case No.
                                     2:17-cv-01851- MCE-CKD
